         Case 1:17-cr-00262-LGS Document 568 Filed 11/15/19 Page 1 of 5


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     November 15, 2019

BY ECF
The Honorable Lorna G. Schofield
United States District Judge
United States District Court for the
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:      United States v. Menachem Abramov,
                        17 Cr. 262 (LGS)

Dear Judge Schofield:

        The Government respectfully writes to respond to defendant Menachem Abramov’s
November 14, 2019 letter regarding restitution. See ECF Doc. 566. Abramov opposes the entry
of an order of restitution on the theory that the government’s proposal would overcompensate the
victims for their losses. Given that that government has proposed to require Abramov pay the
value of diamonds he and his conspirators obtained, based on prices they previously agreed to
pay for them, Abramov’s opposition is as audacious as it is unfounded. The trial record
demonstrates that Abramov contributed to at least $9,452,663.24 in victim losses; the Court
should order restitution in at least that amount.

                                          Background

        Menachem Abramov and his co-conspirators defrauded numerous diamond merchants in
Mumbai, India by placing orders for diamonds on terms they never intended to honor. As shown
during the trial, Abramov and others handpicked the diamonds they wanted and negotiated prices
for the acquisition of those diamonds, including by bargaining down prices they perceived as
being too high. See, e.g., Tr. 270:25-271:04, 298:01-15. Once the defendants selected the
diamonds and the parties agreed to the prices, the victims prepared invoices reflecting U.S. dollar
values for the specific diamonds described in the invoice. See, e.g., GX-402G. The victims then
sent the diamond parcels to Abramov and his co-conspirators in New York by secure commercial
         Case 1:17-cr-00262-LGS Document 568 Filed 11/15/19 Page 2 of 5



interstate carrier, such as Brink and Malca- Amit. Records of those shipments typically included
both the “invoice value” and “liability value” for each parcel. See, e.g. GX 100C-02.

        On September 5, 2019, in connection with sentencing, the government assembled a table
of losses broken down by invoice, with citations to the relevant exhibits and trial transcript. See
Ex. 1 to ECF Doc. 536. As this Court subsequently found, those records demonstrated that the
losses attributable to Abramov totaled approximately $9,452,663.24. See Presentence
Investigation Report dated November 6, 2019, ECF Doc. 559, at ¶ 41. Accordingly, at
Abramov’s sentencing, the government presented the Court with a proposed order of restitution
in the amount of $9,452,663.24 (the “Proposed Restitution Order”); the Proposed Restitution
Order was identical in all material respects to the order adopted by the Court with respect to
defendant Sholom Muratov. See ECF Doc. 554.

        By letter dated November 14, 2019, Abramov objects to the entry of the Proposed
Restitution Order. Abramov contends that the invoiced values were artificially high: “In this
case, although the government has provided no proof of lost sales and profits, it seeks to hold
Mr. Abramov responsible for them by equating the inflated invoice prices with the items’ actual
value.” ECF Doc. 566 at 2. In his letter, however, Abramov does not quantify the degree of
supposed price inflation, does not propose an alternative restitution amount, and does not offer a
method by which the Court could fix restitution.

                                            Discussion

       The record before the Court amply justifies the entry of the Proposed Restitution Order.

                                          Applicable Law

       The Mandatory Victim Restitution Act (“MVRA”) requires restitution where (a) the
offense was “committed by fraud or deceit” and (b) “an identifiable victim or victims has
suffered a physical injury or pecuniary loss.” 18 U.S.C. § 3663A(a)(1), (c)(1)(A)(ii), (c)(1)(B).

         The MVRA creates a procedural framework for identifying, entering, and modifying
restitution orders. Within that framework, the MVRA apportions responsibility for various tasks
between the parties. The Government, for example, must demonstrate “the amount of the loss
sustained by a victim as a result of the offense.” 18 U.S.C. § 3664(e); United States v. Reifler,
446 F.3d 65, 122 (2d Cir. 2006). A defendant must demonstrate her “financial resources . . . and
the financial needs of the defendant’s dependents.” Id. On “other matters,” the MVRA affords
the district court the discretion to designate either party to bear the burden of proof “as justice
requires.” Id. At no “phase of a restitution order,” however, may a victim be required to
participate. Id. § 3664(g)(1).



                                                 2
         Case 1:17-cr-00262-LGS Document 568 Filed 11/15/19 Page 3 of 5



        A restitution award need only to be a reasonable estimate of the victim’s actual losses.
See United States v. Germosen, 139 F.3d 120, 129-30 (2d Cir. 1998); United States v. Donaghy,
570 F. Supp. 2d 411, 423 (E.D.N.Y. 2008), aff’d sub nom. United States v. Battista, 575 F.3d
226 (2d Cir. 2009). Although estimates are appropriate, a court must base its restitution award on
more than mere speculation about a victim’s actual losses. See United States v. Catoggio, 326
F.3d 323, 329 (2d Cir. 2003). Uncertainties with respect to the amount in question should be
resolved in favor of the victim in accord with the statutory focus on making the victim whole.
See United States v. Boccagna, 450 F.3d 107, 119 (2d Cir. 2006) (“[R]estitution attempts to
compensate for loss by restoring the victim to a position he occupied before the injurious event.”
(quotations and alterations omitted)); United States v. Coriaty, 300 F.3d 244, 253 (2d Cir. 2002)
(observing “the statutory focus on the victim’s losses and upon making victims whole”).

        Where the return of specific property “is impossible, impracticable, or inadequate,” a
defendant must pay the victim “the greater” of “the value of the property on the date of the
damage, loss, or destruction” and “the value of the property on the date of sentencing,” less the
value of any amount returned. 18 U.S.C. §§ 3663A(b)(1)(B). While the concept of “value” is
flexible, the U.S. Court of Appeals for the Second Circuit has noted that “in most circumstances,
fair market value will be the measure most apt” to return victims to their original state of well-
being. Boccagna, 450 F.3d at 119.

                                             Analysis

        The government has demonstrated that Abramov owes restitution in at least the amount
of $9,452,663.24. As reflected by the testimony of numerous trial witnesses, the victims parted
with valuable diamond merchandise and did not receive promised compensation in return. See,
e.g., Tr. 312:10-23 (Gandhi describing “Big monetary loss.”); Tr. 882:20-25 (Daga describing
“About $1.2 million” in losses). The victims recorded the property they lost and the prices they
had bargained to receive for that property in contemporaneous invoices. Those invoices reflect a
reasonable measure of the value of these losses because they reflect a price the victims were
willing to accept and the culmination of the defendants’ negotiations. Cf. Boccagna, 450 F.3d at
115 (“‘Fair market value’ is defined as the ‘price that a seller is willing to accept and a buyer is
willing to pay on the open market and in an arm’s-length transaction’”). Further, even though the
Court would be firmly within its authority to order restitution based on an estimate, see
Donaghy, 570 F. Supp. 2d at 423 (collecting cases), the Government here supplied the Court
with particulars of the transactions involved: record evidence of each parcel sent by the victims
and the payment amounts still outstanding. See Ex. 1 to ECF Doc. 536. The resulting total—
$9,452,663.24—satisfies the MVRA’s mandate to require the defendant to pay “the value of the
property on the date of the damage, loss, or destruction.” See 18 U.S.C. §§ 3663A(b)(1)(B).

        Abramov’s principal objection appears to be his belief that the invoices reflect “inflated”
prices and therefore cannot be the basis for a reasonable estimate of victim losses. See ECF 566

                                                 3
         Case 1:17-cr-00262-LGS Document 568 Filed 11/15/19 Page 4 of 5



at 2 & n.1. While he does not explicitly say so, Abramov implies that he would have bargained
for lower prices if he had actually intended to pay them. But that argument runs counter to
Abramov’s position at trial: Abramov elicited testimony from victims and the government’s
cooperator that he attempted to negotiate the best prices possible from the victims. See, e.g., Tr.
270:25-271:04, 298:01-09 (Q: “Just so we’re clear for the jury then, Mr. Abramov was trying to
get a really good price from you? That is, he was trying to get you to come down as low as
possible; is that right? A: Yes.”); Tr. 366:01-03 (Q: “Now, sir, is it also fair to say that what Mr.
Abramov also was doing was trying to get the best price from you? A: Yes.”); Tr. 696:07-13.
Additionally, Abramov speculates that any insurance payments1 to the victims “would be for the
replacement (wholesale) value rather than the inflated retail prices contained in the invoices,”
though he provides no basis for believing that “replacement” value is necessarily less than the
invoice prices. See ECF 566 at 3 n.2. As it happens, however, most, if not all, of the parcels
shipped to the defendants were insured by Malca-Amit and Brinks for a “liability value” in
excess of the invoice price. See, e.g., Tr. 182:04-12 (explaining “liability value” and “invoice
value”); GX 100C-02 (example shipping record with liability value in excess of invoice value).
From the victims’ perspective, the diamonds were worth every penny declared on the invoices
and they acted accordingly. Having told the victims he and his coconspirators would pay the
amounts in the invoices, and having established at trial that Abramov attempted to negotiate the
best prices for diamonds, Abramov cannot now complain that the prices he said he would pay are
not a reasonable measure of loss.

         Abramov fares no better when he attacks the Proposed Restitution Order on the theory
that the government “has provided no proof of lost sales and profits.” ECF Doc. 566 at 3. To the
extent that Abramov means to suggest that the government has not established any victim losses
at all, Abramov flatly ignores the trial record, this Court’s loss findings at sentencing, and
statements from the victims themselves. If the suggestion is that the Proposed Restitution Order
seeks the value of anticipated future profits that the victims would have made in their businesses
but for the defendants’ conduct, it is misplaced; the Proposed Restitution Order seeks to
reimburse the victims for the merchandise fraudulently obtained by the defendants. See, e.g., Ex.
1 to ECF Doc. 536 (identifying testimony and exhibits for each invoice). Thus, Abramov misses
the mark when he likens his argument to United States v. Ferdman, 779 F.3d 1129 (10th Cir.

1
  Abramov also writes that “[T]he government has informed us that no insurance claims were
filed by the victims.” ECF Doc. 566 at 3 n.2. Abramov’s summary is inaccurate: In response to
Abramov’s request to confirm that victims had not submitted insurance claims, government
counsel responded, in part, that counsel had not asked any of the victims about insurance since
the interviews reflected in the 3500 material produced prior to trial, and had not heard about any
victims receiving money from any insurance claims. Beyond what was discussed prior to or
during the trial, see, e.g. Tr. 301:20-24, the government is not aware of whether claims have been
submitted or not. In any event, Abramov’s assumption that the victims insured every transaction
ignores the trial evidence that the victims only had transaction insurance for a few counterparties.
See Tr. 881:11-18.
                                                 4
         Case 1:17-cr-00262-LGS Document 568 Filed 11/15/19 Page 5 of 5



2015), where the U.S. Court of Appeals for the Tenth Circuit vacated and remanded a restitution
order that included lost sales and profits because government had not presented evidence of such
losses in that case. See 779 F.3d at 1136, 1339 (“All the Government would have to establish is
that Defendant’s theft of the cell phones caused a retail shortage at Sprint stores or interfered
with the maintenance of its usual stock, and, as a consequence, caused Sprint to lose potential
retail sales.”). Here, unlike in Ferdman, the government has shown that the defendants took
merchandise based on promises to pay a certain amount for it, but did not pay as promised.

                                            Conclusion

        The Court should order Abramov to repay his victims as contemplated by the Proposed
Restitution Order.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                      By:    _________________________
                                             Andrew Thomas
                                             Assistant United States Attorney




                                                5
